 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3   STEVEN KINFORD,                                              Case No. 2:18-cv-1890-RFB-EJY
 4                    Plaintiff,
 5           v.                                                                ORDER
 6   SHANNON MOYAL,
 7                    Defendants.
 8

 9          Due to the scheduling of the inmate early mediation conference (ECF No. 18), the Court

10   extends the stay until Wednesday, April 1, 2020. A status report shall be due on this same date.

11   During this stay period and until the Court lifts the stay, no other pleadings or papers may be filed

12   in this case, and the parties may not engage in any discovery, nor are the parties required to respond

13   to any paper filed in violation of the stay unless specifically ordered by the Court to do so.

14          Accordingly, IT IS HEREBY ORDERED that the stay shall be extended until Wednesday,

15   April 1, 2020.

16          IT IS FURTHER ORDERED that the Office of the Attorney General shall file the status

17   report form regarding the results of the stay on Wednesday, April 1, 2020.

18
19          DATED this 21st day of February, 2020.

20

21
                                                   ELAYNA J. YOUCHAH
22                                                 UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
